PER CURIAM.
In this workers’ compensation appeal, claimant’s attorney appeals the award of attorney’s fees. Appellant moved for remand to vacate the final order and for a hearing de novo, arguing that the transcript indicated that the first tape had been damaged and was not capable of being transcribed. This court denied the motion as facially insufficient as the parties had not attempted to reconstruct the record.
Appellant has filed a renewed motion for remand and for a hearing de novo. Appellant states that neither the JCC nor the trial attorneys could recreate the missing testimony. As appellees have no objection to remand, the final order of the JCC is hereby vacated and this cause is remanded for a hearing de novo. See Arnold Lumber Company v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
WOLF, C.J., DAVIS and HAWKES, JJ., concur.